DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Patent Application Publication No. 20110295066) in view of Sartor (U.S. Patent Application Publication No. 20170231686).
Regarding claim 1, Fan teaches an electrosurgical instrument (Fig. 1), comprising: a handle assembly (Fig. 7, element 180); an actuator operably coupled to the handle assembly and movable relative thereto through an actuation path from an un-actuated position to an actuated position (Fig. 8, element 134); an elongated tube assembly extending distally from the handle assembly (Fig. 2, element 102); an electrode adapted to connect to a source of energy and operably supported at a distal end portion of the elongated tube assembly ([0070]; Fig. 2, element 161), the electrode operably coupled to the actuator and movable relative to the elongated tube assembly from a retracted position ([0083]; Fig. 
Fan does not teach an electrical switch electrically coupled to the electrode and disposed in the actuation path of the actuator such that movement of the actuator through an initial stage of actuation activates the electrical switch to energize the electrode as the electrode moves towards the deployed position but before the electrode extends from the elongated tube assembly.
Sartor, in an analogous device, teaches an electrical switch electrically coupled to the electrode and disposed in the actuation path of the actuator such that movement of the actuator through an initial stage of actuation activates the electrical switch to energize the electrode as the electrode moves towards the deployed position but before the electrode extends from the elongated tube assembly ([0028]; it is stated that energy is supplied to the movable electrode when moved from a first position to a second position and energy is inhibited when moved from the second position to the first position. It is further taught that the second position is extended further out than the first position (Fig. 5A and 6A). This would mean that the switch to allow for activation of the movable electrode would have to be activated during movement from the unactuated state to the actuated state. As for the electrode having to be activated before leaving the elongated tube assembly, Fan already teaches that the electrode assembly can be housed entirely by the elongated tube assembly ([0079]). It would have been obvious to one of ordinary skill in the art to designate the first position as where the electrode was completely housed by the elongated tube assembly and designate the second position as where the electrode was outside the elongated tube assembly thus activating the electrode with energy during movement from the first position to the second position while the electrode was still in the tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan with an electrical switch electrically coupled to the electrode and 
Regarding claim 2, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan further teaches wherein the electrode defines a loop-shaped configuration (Fig. 2, element 161; the element takes on a U-shaped loop configuration).
Regarding claim 3, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan further teaches wherein the elongated tube assembly includes an inner shaft and an outer shaft (Fig. 2A, elements 102, 108) and, wherein, in the retracted position, the electrode is disposed between the inner shaft and the outer shaft ([0079]; Fig. 2A).
Regarding claim 4, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan further teaches wherein at least one of the inner shaft or the outer shaft includes an insulative material selected from the group consisting of fiberglass, polystyrene, polyurethane, and polyetheretherketone ([0088]).
Regarding claim 8, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.

Regarding claim 9, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan further teaches wherein the drive includes at least one of a linkage, sleeve, cable, or rod (Fig. 1A, 1B, elements 160A, 160B).
Regarding claim 10, Fan teaches a method of performing a surgical procedure (the method is inherent from use of the device), comprising: inserting an electrosurgical instrument into a body cavity (Fig. 1; Abstract), the electrosurgical instrument including an electrode initially disposed in a retracted position within an insulator ([0070], [0083], [0088]; Fig. 2, elements 102, 161); moving the electrode within the insulator towards an extended position ([0083]; Fig. 3A); moving the electrode to the extended position, wherein the electrode extends from the insulator ([0083]; Fig. 3A); and resecting tissue with the energized electrode ([0027], [0102]).
	Fan does not teach energizing the electrode while the electrode is moving within the insulator towards the extended position and before the electrode extends from the insulator.
Sartor teaches energizing the electrode while the electrode is moving within the insulator towards the extended position and before the electrode extends from the insulator ([0028]; it is stated that energy is supplied to the movable electrode when moved from a first position to a second position and energy is inhibited when moved from the second position to the first position. It is further taught that the second position is extended further out than the first position (Fig. 5A and 6A). This would mean that the switch to allow for activation of the movable electrode would have to be activated during movement from the unactuated state to the actuated state. As for the electrode having to be activated before leaving the elongated tube assembly, Fan already teaches that the electrode assembly can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan to energizing the electrode while the electrode is moving within the insulator towards the extended position and before the electrode extends from the insulator as taught by Sartor in order to allow for automation of supplying energy to the electrode during use and not require the user to activate a separate trigger or button to do so, thus increasing the efficiency of the device.
Regarding claim 11, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan further teaches wherein, in the retracted position, the electrode is disposed between an inner shaft of the insulator and an outer shaft of the insulator ([0079]; Fig. 2A).
Regarding claim 12, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan does not teach activating a switch of a handle assembly of the electrosurgical instrument to energize the electrode when the electrode is within the insulator.
Sartor further teaches activating a switch of a handle assembly of the electrosurgical instrument to energize the electrode when the electrode is within the insulator ([0028]; it is stated that energy is supplied to the movable electrode when moved from a first position to a second position and energy is inhibited when moved from the second position to the first position. It is further taught that the second position is extended further out than the first position (Fig. 5A and 6A). This would mean that the switch 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan to activate a switch of a handle assembly of the electrosurgical instrument to energize the electrode when the electrode is within the insulator as taught by Sartor in order to allow for automation of supplying energy to the electrode during use and not require the user to activate a separate trigger or button to do so, thus increasing the efficiency of the device.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Sartor and in further view of Woloszko (U.S. Patent Application Publication No. 20010025177).
Regarding claim 5, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan and Sartor do not teach wherein the actuator is a trigger pivotable relative to a fixed handle of the handle assembly between the un-actuated and actuated positions.
Woloszko teaches wherein the actuator is a trigger pivotable relative to a fixed handle of the handle assembly between the un-actuated and actuated positions ([0098]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the trigger actuator 
Regarding claim 6, the combination of Fan, Sartor, and Woloszko teaches all the elements of the claimed invention as stated above.
Fan and Sartor do not teach wherein, upon the trigger reaching the actuated position, the electrode is disposed in the deployed position.
Woloszko further teaches wherein, upon the trigger reaching the actuated position, the electrode is disposed in the deployed position ([0098]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the trigger actuator of Woloszko for the actuator of modified Fan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 7, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan and Sartor do not teach wherein the electrode includes a metal selected from the group consisting of copper, copper alloy, stainless steel, tungsten, platinum, niobium, and molybdenum.
Woloszko teaches wherein the electrode includes a metal selected from the group consisting of copper, copper alloy, stainless steel, tungsten, platinum, niobium, and molybdenum ([0129]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the copper electrode of Woloszko for the electrode material of modified Fan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Sartor and in further view of Kaiser (U.S. Patent No. 5423813).
Regarding claim 13, the combination of Fan and Sartor teaches all the elements of the claimed invention as stated above.
Fan and Sartor do not teach actuating a trigger of the handle assembly to move the electrode from the retracted position to the extended position.
Kaiser, in an analogous device, teaches actuating a trigger of the handle assembly to move the electrode from the retracted position to the extended position (Col. 4, lines 1-23).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the trigger actuator of Kaiser for the actuator of modified Fan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 14, the combination of Fan, Sartor, and Kaiser teaches all the elements of the claimed invention as stated above.
Fan and Sartor do not teach releasing the trigger of the handle assembly to move the electrode from the extended position to the retracted position.
Kaiser further teaches releasing the trigger of the handle assembly to move the electrode from the extended position to the retracted position (Col. 4, lines 1-23).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the trigger actuator of Kaiser for the actuator of modified Fan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Sartor further teaches partially actuating the trigger of the handle assembly to energize the electrode while the electrode is within the insulator ([0028]; it is stated that energy is supplied to the movable electrode when moved from a first position to a second position and energy is inhibited when moved from the second position to the first position. It is further taught that the second position is extended further out than the first position (Fig. 5A and 6A). This would mean that the switch to allow for activation of the movable electrode would have to be activated during movement from the unactuated state to the actuated state. As for the electrode having to be activated before leaving the elongated tube assembly, Fan already teaches that the electrode assembly can be housed entirely by the elongated tube assembly ([0079]). It would have been obvious to one of ordinary skill in the art to designate the first position as where the electrode was completely housed by the elongated tube assembly and designate the second position as where the electrode was outside the elongated tube assembly thus activating the electrode with energy during movement from the first position to the second position while the electrode was still in the insulated tube. Partial actuation of the actuator element would allow for the movable electrode to be in a space between the first and the second position, which would allow for the switch to be activated and the electrode to receive energy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan and Kaiser to partially actuating the trigger of the handle assembly to energize the electrode while the electrode is within the insulator as taught by Sartor in order to allow for automation of supplying energy to the electrode during use and not require the user to activate a separate trigger or button to do so, thus increasing the efficiency of the device.
Regarding claim 15, the combination of Fan, Sartor, and Kaiser teaches all the elements of the claimed invention as stated above.

Fan, however, teaches a device having an insulator that would be capable of displacing tissue with its distal-most end by the user (Fig. 1, element 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan, Sartor, and Kaiser to displace tissue with a distal-most end of the insulator as capable by Fan in order to displace tissue that was not in an optimal position for resection by the electrode into a position that was optimal for resection by the electrode, thus increasing the efficiency and safety of the procedure. 
Fan and Sartor do not teach fully actuating the trigger of the handle assembly to move the electrode from the retracted position to the extended position to resect the displaced tissue.
Kaiser further teaches fully actuating the trigger of the handle assembly to move the electrode from the retracted position to the extended position to resect the displaced tissue (Col. 4, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan and Sartor to fully actuate the trigger of the handle assembly to move the electrode from the retracted position to the extended position to resect the displaced tissue as taught by Kaiser in order to allow the user to resect unwanted tissue within the largest possible displacement range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/               Examiner, Art Unit 3794